                                              United States Bankruptcy Court
                                             Western District of Washington
In re:                                                                                                     Case No. 19-42890-MJH
Sarah Hoover                                                                                               Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0981-3                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 26, 2019
                                      Form ID: ntcdsm13                  Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 28, 2019.
db             +Sarah Hoover,   18205 106th St E,   Bonney Lake, WA 98391-8137
956695584      +PHH Mortgage,   1 Mortgage Way,   Mount Laurel, NJ 08054-4624

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: WADEPREV.COM Sep 27 2019 05:28:00     State of Washington,   Department of Revenue,
                 2101 4th Ave, Ste 1400,   Seattle, WA 98121-2300
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 28, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 26, 2019 at the address(es) listed below:
              Michael G. Malaier    ecfcomputer@chapter13tacoma.org
              United States Trustee    USTPRegion18.SE.ECF@usdoj.gov
                                                                                            TOTAL: 2




           Case 19-42890-MJH                Doc 15        Filed 09/28/19         Ent. 09/28/19 21:20:55              Pg. 1 of 2
Form ntcdsm13

                                   UNITED STATES BANKRUPTCY COURT
                                        Western District of Washington
                                            1717 Pacific Avenue
                                                 Suite 2100
                                             Tacoma, WA 98402


                                              Case No.: 19−42890−MJH
                                                    Chapter: 13

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Sarah Hoover
   18205 106th St E
   Bonney Lake, WA 98391
Social Security / Individual Taxpayer ID No.:
   xxx−xx−8882
Employer Tax ID / Other nos.:


                                             NOTICE OF DISMISSAL



Notice is hereby given of the following order of the court entered on September 26, 2019:

Ex Parte ORDER Dismissing Case for Inadequate Filing. This matter comes before the Court on the Chapter
13 Trustee's Ex Parte Application for Order Dismissing Case for Failure to File Schedules, Statements, Lists,
or Plan. The debtor(s) having received notice of dismissal for failure to timely file required schedules,
statements, lists and/or plan, this case is dismissed pursuant to Local Bankruptcy Rule 1017−1(d) and Fed. R.
Bankr. P. 3015(b) for the debtor(s)'s failure to timely file schedules, statements, lists and/or chapter 13 plan.
Hereby ordered by Judge Mary Jo Heston. This Notice of Electronic Filing is the Official ORDER for this
entry.

Any unpaid fees in a dismissed case are due and owing to the Clerk of the Bankruptcy Court.




Dated: September 26, 2019

                                                            Mark L. Hatcher
                                                            Clerk, U.S. Bankruptcy Court




      Case 19-42890-MJH            Doc 15       Filed 09/28/19       Ent. 09/28/19 21:20:55          Pg. 2 of 2
